12-1834-cv
Mitchell v. Con Edison



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of August, two thousand thirteen.

PRESENT: REENA RAGGI,
                 GERARD E. LYNCH,
                 RAYMOND J. LOHIER, JR.,
                         Circuit Judges.
----------------------------------------------------------------------
STEPHEN THEODORE MITCHELL,
                         Appellant,

DOROTHY BARNEY,
             Plaintiff,

                     v.                                                  No. 12-1834-cv

CON EDISON,
                         Defendant-Appellee.*
----------------------------------------------------------------------




          *
              The Clerk of Court is directed to amend the official caption as shown above.
FOR APPELLANT:                               Stephen T. Mitchell, pro se, South Orange, New
                                             Jersey.

FOR APPELLEE:                                Barbara Jane Carey, Richard Levin, Consolidated
                                             Edison Company of New York, Inc., New York,
                                             New York.

         Appeal from a judgment of the United States District Court for the Eastern District

of New York (Kiyo A. Matsumoto, Judge).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on April 12, 2012, is AFFIRMED.

         Stephen Theodore Mitchell, an attorney disbarred from practice in the state of New

York, see In re Mitchell, 76 A.D.3d 269, 903 N.Y.S.2d 749 (2d Dep’t 2010), appeals pro se

from a judgment holding him in civil contempt and requiring him to pay a monetary sanction

and attorneys’ fees. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal, which we reference only as

necessary to explain our decision to affirm for substantially the reasons stated by the district

court.

         We review for abuse of discretion the district court’s decision to award attorneys’ fees

and impose sanctions for counsel’s failure to obey discovery orders. See Townsend v.

Benjamin Enters., Inc., 679 F.3d 41, 58 (2d Cir. 2012); Fonar Corp. v. Magnetic Resonance

Plus, Inc., 128 F.3d 99, 101 (2d Cir. 1997). “We review a finding of contempt under an

abuse of discretion standard that is more rigorous than usual.” S. New Eng. Tel. Co. v.


                                                2
Global NAPs Inc., 624 F.3d 123, 145 (2d Cir. 2010) (internal quotation marks omitted).

Although a court “is ordinarily obligated to afford a special solicitude to pro se litigants,” that

rule does not apply where, as here, a person trained as a lawyer represents himself. Tracy

v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010).

       After an independent review of the record and relevant case law, we affirm for

substantially the reasons articulated by the district court in its detailed decision entered on

March 16, 2012.

       We have considered all of Mitchell’s arguments not specifically addressed by the

district court and find them to be without merit. Accordingly, the judgment of the district

court is AFFIRMED.


                                      FOR THE COURT:
                                      CATHERINE O’HAGAN WOLFE, Clerk of Court




                                                3